DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 16 January 2020 is acknowledged. Claims 1-14 as amended are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radecki and Kaczmarek, “Liquid-Vapor Equilibria in Binary Systems of Hexamethyldisiloxane-1-Butanol, -2-Butanol, and -2-Methyl-1-propanol,” J. Chem. Eng. Data 25, 230-232 (1980) (“Radecki”).
As to claims 1-4, Radecki teaches an azeotropic composition of hexamethyldisiloxane and 2-butanol (isobutanol) occurring at 0.540 mole fraction of HDMS (abstract; p. 231, Fig. 6) as required by claims 1 and 2. Examiner calculates that a 0.540 mole fraction is equivalent to 73 weight percent of HDMS, which is within the range recited by claim 4. Fig. 6 shows a boiling point of the azeotropic blend of approximately 91 degrees C, which is below the 101 degree boiling point of HDMS and 100 degree boiling point of 2-butanol. While Radecki does not measure the boiling point at the exact same pressure as that recited, given the identity of the composition, it is reasonable to expect that the same is true at the recited pressure.
As to claims 1 and 8-10, Radecki teaches an azeotropic composition of hexamethyldisiloxane and 1-butanol (n-butanol) with HDMS (abstract; p. 231, Fig. 2) as required by claims 1 and 8. Examiner calculates that a 0.725 mole fraction is equivalent to 73 weight percent of HDMS, which is within the range recited by claim 4. Fig. 6 shows a boiling point of the azeotropic blend of approximately 91 degrees C, which is below the 101 degree boiling point of HDMS and 100 degree boiling point of 2-butanol. While Radecki does not measure the boiling point at the exact same pressure as that recited, given the identity of the composition, it is reasonable to expect that the same is true at the recited pressure. Fig. 2 of Radecki shows numerous examples, including mixtures of 0.5 mole fraction of 1-butanol in HDMS, which is calculated as approximately 70 weight % HDMS, which is within the recited range of claim 10.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,834,416 (“Morgan”).
This reference was made of record with applicant’s IDS dated 16 April 2020.
As to claims 1 and 5-7, Morgan teaches azeotrope or azeotrope-like (pseudoazeotropic) blends of n-propyl acetate and hexamethyldisiloxane (abstract) as required by claims 1 and 5. Morgan teaches that azeotope like blends were found with hexamethyldisiloxane between 32 and 85 weight percent (4:50-57), which means that examples were formed within the recited range of claim 7. Furthermore, Morgan teaches that these azeotrope like blends provided a boiling point of 96.73 degrees (4:50-57), which is lower than both of the individual components of the blend (3:38-42). While Morgan does not measure the boiling point at the exact same pressure as that recited for claim 7, given the identity of the composition, it is reasonable to expect that the same is true at the recited pressure.

Claim(s) 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,478,493 (“Flaningam”).
This reference was made of record with applicant’s IDS dated 16 April 2020.
As to claim 1, Flaningam teaches a binary azeotrope of hexamethyldisiloxxane and 1-methoxy-2-propanol (abstract) as required by claims 1 and 11. Flaningam teaches a blend having a vapor pressure of 760 torr at 95.7 degrees C (table 1), thus having a boiling point of 95.7 degrees C, which is lower than the boiling points of both components (5:17-23) as required by claim 12. While Flaningam does not measure the boiling point at the exact same pressure as that recited for claim 12, given the identity of the composition, it is reasonable to expect that the same is true at the recited pressure.

Claim(s) 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H11-76702 A (“Shimozawa”).
A partial machine translation is enclosed with this action. 
As to claim 1, Shimozawa teaches a binary blend of hexamethyldisiloxane and propylene glycol monomethyl ether (1-methoxy-2-propanol) having 70 weight percent of hexamethyldisiloxane (para. 0034). This composition has exactly the same components recited in claims 1, 11, and 13. While Shimozawa does not state that the composition is azeotropic or pseudozaeotropic, or that the boiling point is below that of the two components at 720 mm Hg as required by claim 12, it is presumed to have these characteristics given the identity of the components of the composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radecki and Kaczmarek, “Liquid-Vapor Equilibria in Binary Systems of Hexamethyldisiloxane-1-Butanol, -2-Butanol, and -2-Methyl-1-propanol,” J. Chem. Eng. Data 25, 230-232 (1980) (“Radecki”) in view of US 2013/0340992 (“Akinaga”).
The discussion of Radecki with respect to claim 1 is incorporated by reference. Radecki does not teach the utility of the composition in a coating. However, it is known from Akinaga, that both hexamethyldisiloxane and butanol, which are components of the compositions of Radecki, are known solvents for coating compositions such as silicone based coating compositions (Akinaga, abstract, para. 0057, teaching butanol, and hexamethyldisiloxane as solvents for the curable silicone coating, and teaching the same may be in combination). As such, it would be obvious to use the blends of HDMS and butanols taught by Radecki as these are taught to be suitable solvents for coating.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764